Per Curiam.
The opinion of this court in Friedman v. Goodman, 113 Ga. App. 416 (148 SE2d 183) affirming the judgment of Richmond Superior Court was dated March 8, 1966, and the motion for rehearing denied on April 1, 1966. Certiorari was denied by the Supreme Court on June 9, 1966, but on July 21, 1966, the Supreme Court reversed itself and granted certiorari. In its opinion dated October 6, 1966, and written by Justice Quillian, Chief Justice Duckworth dissenting (Friedman v. Goodman, 222 Ga. 613 (151 SE2d 455), the Supreme Court reversed the judgment of this court dated ■ March 8, 1966, and denied a motion for rehearing on October 20, 1966.
Therefore, pursuant to the mandate of the Supreme Court, the judgment of this court affirming the trial court is vacated and the judgment of the trial court is

Reversed.


Bell, P. J., Jordan and Eberhardt, JJ., concur.